      Case: 1:20-cv-00604 Document #: 1 Filed: 01/27/20 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

CHICAGO REGIONAL COUNCIL OF                            )
CARPENTERS PENSION FUND, CHICAGO                       )
REGIONAL COUNCIL OF CARPENTERS                         )
WELFARE FUND, CHICAGO REGIONAL COUNCIL                 )
OF CARPENTERS SUPPLEMENTAL                             )
RETIREMENT FUND, and the CHICAGO                       )
REGIONAL COUNCIL OF CARPENTERS                         )
APPRENTICE AND TRAINEE PROGRAM FUND,                   )
                                                       )      CIVIL ACTION
                                                       )
                                  Plaintiffs,          )      Case No.
                                                       )
                                                       )
      v.                                               )
                                                       )
ICONIC FINISHES LLC                                    )
                                                       )
                                  Defendant.           )


                                  COMPLAINT


      Now come Plaintiffs, the Chicago Regional Council of Carpenters Pension Fund,

et al., by their attorney, Travis J. Ketterman of McGann Ketterman & Rioux,

complaining of the Defendant, Iconic Finishes LLC, and allege as follows:


      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185).

Jurisdiction is founded on the existence of questions arising thereunder.


      2.     The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, the Chicago Regional Council of

Carpenters Supplemental Retirement Fund and the Chicago Regional Council of

Carpenters Apprentice and Trainee Program ("Trust Funds") receive contributions from
numerous employers pursuant to Collective Bargaining Agreements between the
      Case: 1:20-cv-00604 Document #: 1 Filed: 01/27/20 Page 2 of 4 PageID #:1




employers and the Chicago Regional Council of Carpenters, ("Union"), and therefore,

are multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12

East Erie, Chicago, Illinois and venue is proper in the Northern District of Illinois.


       3.     Iconic Finishes LLC is an employer engaged in an industry affecting

commerce entered into a Collective Bargaining Agreement whose terms require

Defendant to pay fringe benefits to the Trust Funds.


       4.     The Collective Bargaining Agreement also binds Iconic Finishes LLC to the

provisions of the Agreement and Declarations of Trust that created the Trust Funds

("Trust Agreements").


       5.     Iconic Finishes LLC is required to make contributions to the Trust Funds

for each hour worked by its carpenter employees at the rate and in the manner specified

in the Collective Bargaining Agreements and Trust Agreements.              In addition, the

Defendant is required to make contributions to the Trust Funds measured by the hours

worked by subcontractors that are not signatory to a Collective Bargaining Agreement

with the Union.


       6.     Pursuant to the provisions of the Trust Agreements and the Collective

Bargaining Agreements, Iconic Finishes LLC is required to provide access to the records

necessary for the Trust Funds to determine whether there has been compliance with the

obligation to contribute to the Trust Funds.


       7.     Iconic Finishes LLC breached the provisions of the Collective Bargaining

Agreement by failing to allow Plaintiffs to complete an audit of Defendant's books and

records for the period March 2018 through June 2019, after demand for audit was made

upon Iconic Finishes LLC The amounts resulting from the preliminary audit of the
Iconic Finishes LLC’s books and records reflect that $158,539.60 is the minimal amount


                                               2
      Case: 1:20-cv-00604 Document #: 1 Filed: 01/27/20 Page 3 of 4 PageID #:1




of contributions owed to the Trust Funds as a consequence of this breach based on the

records already submitted by Iconic Finishes LLC.


       8.     Plaintiffs have been required to employ the undersigned attorneys to

compel the audit of the Defendant's books and records.


       9.     Iconic Finishes LLC is obligated to pay the attorney and auditor fees and

court costs incurred by the Plaintiffs pursuant to the Collective Bargaining Agreements,

the Trust Agreements and/or 29 U.S.C. §1132(g)(2)(D).


       10.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), Iconic Finishes LLC is obligated to pay any fringe benefit

contributions shown to be due upon completion of the audit, as well as liquidated

damages and interest.


       11.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:

       (a)    double interest; or

       (b)    interest plus liquidated damages.

       WHEREFORE, Plaintiffs pray:
       A. That the Defendant Iconic Finishes LLC be required to provide access
          to its records within ten (10) days for the period of March 2018 through
          June 2019, so that the audit can be completed.
       B. That Defendant Iconic Finishes LLC be ordered to pay all contributions
          shown to be due upon completion of the audit.
       C. That Defendant Iconic Finishes LLC be ordered to pay the attorney and
          auditor fees and costs incurred by the Plaintiffs.
       D. That Defendant Iconic Finishes LLC be ordered to pay liquidated
          damages and interest.




                                           3
     Case: 1:20-cv-00604 Document #: 1 Filed: 01/27/20 Page 4 of 4 PageID #:1




      E. That Plaintiffs have such other and further relief as by the Court may
         be deemed just and equitable all at the Defendant's cost.




                                       Respectfully Submitted,

                                       CHICAGO REGIONAL COUNCIL PENSION
                                       FUND et al.

                                             s/Travis J. Ketterman
                                       By: ________________________
                                             TRAVIS J. KETTERMAN


Travis J. Ketterman
Attorney for Plaintiffs
McGann Ketterman & Rioux
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601
January 27, 2020




                                         4
